Case: 16-41145       Document: 00514173150         Page: 1     Date Filed: 09/27/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                     No. 16-41145                                FILED
                                   Summary Calendar                      September 27, 2017
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,
                                                                                 Clerk


                                                  Plaintiff - Appellee

v.

RICHARD A. BLAKE,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:10-CR-450-2


Before JONES, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM: *
       Richard A. Blake, federal prisoner # 65499-279, and proceeding pro se on
appeal, pleaded guilty to conspiracy to possess, with intent to distribute, more
than 100 kilograms of marijuana, in violation of 21 U.S.C. §§ 846, 841(a)(1)
and 841(b)(1)(B). He was sentenced, inter alia, to 135 months’ imprisonment.
       Under 18 U.S.C. § 3582(c)(2), a term of imprisonment, based on a
sentencing range subsequently lowered by the Sentencing Commission, may


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 16-41145      Document: 00514173150   Page: 2   Date Filed: 09/27/2017


                                 No. 16-41145

be reduced. Blake moved under that section for a sentence reduction in the
light of Sentencing Guidelines Amendment 782, which reduced his offense
level and lowered his advisory Guidelines range. The district court denied
Blake’s motion.
      He challenges the denial, claiming the court failed to consider
appropriate sentencing factors and placed undue weight on the determination,
made at his original sentencing proceeding, that he was a leader or organizer
of criminal activity.
      The denial of an 18 U.S.C. § 3582(c)(2) motion is reviewed for abuse of
discretion. E.g., United States v. Henderson, 636 F.3d 713, 717 (5th Cir. 2011).
In deciding whether to reduce a sentence under that section, the district court
must first determine whether defendant is eligible for a reduction, and then
consider relevant 18 U.S.C. § 3553(a) sentencing factors to determine whether
a reduction is warranted. E.g., Dillon v. United States, 560 U.S. 817, 826-27
(2010).
      The court followed appropriate procedure by considering Blake’s motion,
the amended Guidelines range, whether Blake was eligible for a reduction, and
relevant § 3353(a) sentencing factors. Id. The court did not err in considering,
and did not place undue emphasis on, Blake’s role as a leader in the offense.
U.S.S.G. § 1B1.10(b)(1). Moreover, the court is not required to give a detailed
explanation of its decision to deny an 18 U.S.C. § 3582(c)(2) motion. United
States v. Cooley, 590 F.3d 293, 298 (5th Cir. 2009); United States v. Evans, 587
F.3d 667, 674 (5th Cir. 2009). Additionally, to the extent Blake is attempting
to re-litigate facts determined at his original sentencing, such an attempt is
not cognizable under § 3582(c)(2). Evans, 587 F.3d at 674. As the court’s
decision reflects consideration of Blake’s motion and the 18 U.S.C. § 3553(a)




                                       2
    Case: 16-41145    Document: 00514173150    Page: 3   Date Filed: 09/27/2017


                                No. 16-41145

sentencing factors, the denial of the § 3582(c)(2) motion was not an abuse of
discretion. United States v. Whitebird, 55 F.3d 1007, 1010 (5th Cir. 1995).
      AFFIRMED.




                                      3